Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@appellate.courts.state.ak.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

MELANIE YVETTE O’NEAL,                             )
                                                   )    Supreme Court No. S-14702
                      Appellant,                   )
                                                   )    Superior Court No. 3AN-10-12448 CI
      v.                                           )
                                                   )    OPINION
MELVIN CAMPBELL,                                   )
                                                   )    No. 6778 – May 3, 2013
                      Appellee.                    )
                                                   )

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Mark Rindner, Judge.

              Appearances: Melanie O’Neal, pro se, Anchorage, Appellant.
              No appearance by Appellee.

              Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
              Bolger, Justices.

              MAASSEN, Justice.

I.    INTRODUCTION
              A mother appeals pro se from a child support order. She claims that the
superior court erred in requiring her to pay child support to a father who shared physical
custody and also erred in refusing to allow a deduction for her direct support of two
children from a prior relationship. We hold that the child support order was justified
despite the shared custody, but we vacate the order and remand to the superior court for
consideration of the deduction that Alaska Civil Rule 90.3 allows for the mother’s direct
support of her other children.
II.    FACTS AND PROCEEDINGS
              Melanie Yvette O’Neal and Melvin Campbell are the parents of a daughter.
In December 2010 Campbell filed an action seeking joint legal custody and shared
physical custody. Following a trial at which both parties appeared pro se, Superior Court
Judge Mark Rindner granted the parents joint legal custody and set a schedule for shared
physical custody. He issued a child support order in January 2012 and then a corrected
order on March 8, 2012, which required O’Neal to pay child support of $240 a month.
              On March 23, 2012, O’Neal moved for reconsideration of the corrected
child support order, explaining that in addition to having her daughter fifty percent of the
time, she had two children from a prior relationship for whom she was the sole provider.1
The superior court invited Campbell to be heard on the merits of O’Neal’s motion.
Campbell’s only response was that his work hours and income had dropped even further
since the court’s order.
              The superior court denied the motion for reconsideration in a written order.
It noted that “[t]he March 8, 2012 Child Support Order already takes into account that
custody is shared” and further found that “the fact that Ms. O’Neal has other children [is
not] a sufficient reason to deviate from Civil Rule 90.3.”
              O’Neal appeals.




       1
              O’Neal’s motion to reconsider was procedurally deficient in two respects:
she failed to file it within the ten days allowed by Alaska Civil Rule 77(k) and it
addresses claims that she had not previously raised. See, e.g., Dunn v. Dunn, 952 P.2d
268, 271 n.2 (Alaska 1998). Judge Rindner, however, clearly considered and ruled on
the merits of her motion, so we do the same here.

                                            -2-                                       6778

III.	   STANDARD OF REVIEW
              We “reverse child support awards only if the superior court abused its
discretion or applied an incorrect legal standard.”2 Abuse of discretion exists when, in
our review, we develop “a definite and firm conviction based on the record as a whole
that a mistake has been made.”3 The superior court’s findings on a parent’s income are
reviewed for clear error.4 “The proper method of calculating child support is a question
of law, which we review de novo, adopting the rule of law that is most persuasive in light
of precedent, reason, and policy.”5
IV.	    DISCUSSION
        A.	   The Superior Court Did Not Abuse Its Discretion In Ordering Child
              Support Even Though The Parents Share Equal Physical Custody.
              O’Neal argues that since she and Campbell have equal physical custody,
neither of them should be required to pay child support. Child support is based on both
the parties’ relative percentages of physical custody and their relative adjusted incomes.6
In this case, the superior court accounted for the parents’ equal physical custody but
found that child support was nonetheless justified because of the disparity in their
incomes. The record shows that O’Neal’s adjusted income is more than double




        2
            Koeller v. Reft, 71 P.3d 800, 804 (Alaska 2003) (citing Beaudoin v.
Beaudoin, 24 P.3d 523, 526 (Alaska 2001)).
        3
              Id. (quoting Beaudoin, 24 P.3d at 526) (internal quotation marks omitted).
        4
              Id. (citing Routh v. Andreassen, 19 P.3d 593, 595 (Alaska 2001)).
        5
              Faulkner v. Goldfuss, 46 P.3d 993, 996 (Alaska 2002).
        6
              Alaska R. Civ. P. 90.3(a), (b)(1).

                                           -3-	                                      6778

Campbell’s.7 Given these facts, which are not challenged on appeal, there was no abuse
of discretion in requiring O’Neal to pay child support.
      B.	    O’Neal Is Entitled To A Deduction For The Direct Support Of Her
             Two Children From A Prior Relationship.
             Alaska Civil Rule 90.3 allows deductions for “child support for children
from prior relationships living with the parent.” 8 The commentary 9 to Rule 90.3
provides:
             A deduction . . . is allowed for the support of the children of
             prior relationships even if the party is the custodial parent of
             the “prior” children and does not make child support
             payments to the other parent of the children. In this situation,
             support provided directly to the children is calculated by Rule
             90.3 as if the children from the prior relationship were the
             only children.[10]




      7
            There are several variations to the parties’ calculations of adjusted income,
but O’Neal’s submissions show her adjusted income to be more than two times
Campbell’s even at the closest margin.
      8
              Alaska R. Civ. P. 90.3(a)(1)(D); see also id. at (b)(1)(A) (providing that
child support in a shared physical custody case should be based on calculations required
by Alaska Civil Rule 90.3(a)(1)).
      9
             “Although we have not adopted or approved the commentary [to Civil
Rule 90.3], we often rely upon it for guidance in child support matters.” Faulkner, 46
P.3d at 998 (quoting State, Child Support Enforcement Div. v. Bromley, 987 P.2d 183,
194 (Alaska 1999)) (internal quotation marks omitted).
      10
             Alaska R. Civ. P. 90.3 cmt. III.D.

                                           -4-	                                    6778

This reflects a change to the original Civil Rule 90.3.11 We recently addressed the
change in Gorton v. Mann, in which we observed that “subsection (D) allows a parent
to deduct the amount necessary to raise and care for [prior children] who are living full
time with the parent, even though no child support payment has been made.”12
              O’Neal’s request thus concerns an allowed deduction under the revised
rule, not a deviation. It was error for the superior court to deny the request on grounds
that O’Neal had failed to provide sufficient reason to deviate from the rule. O’Neal is
entitled to a deduction for her direct support of children from a prior relationship, though
the actual amount of the deduction may differ from the figure she proposed. On remand,
the superior court should make the findings necessary to determine the amount of the
required deduction and adjust the child support order accordingly.
V.     CONCLUSION
              We VACATE the child support order and REMAND the case to the
superior court for further proceedings consistent with this opinion.




       11
               See Alaska Supreme Court Order No. 1192 (July 15, 1995), available at
http://courts.alaska.gov/sco.htm#1175. Earlier versions of Rule 90.3 allowed no
“explicit deduction” for direct support, although parents could receive credit for direct
support through a section (c) deviation from the rule, available only “when necessary to
avoid substantial hardship to the prior children.” Renfro v. Renfro, 848 P.2d 830, 832-33
(Alaska 1993) (quoting earlier versions of Alaska R. Civ. P. 90.3(c) and Alaska R. Civ.
P. 90.3 cmt. VI.B.3).
       12
              281 P.3d 81, 83 (Alaska 2012).

                                            -5-                                       6778